Exhibit 10.2
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
EXCEPT AS OTHERWISE SET FORTH HEREIN, NEITHER THIS WARRANT NOR ANY OF SUCH
SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR PURSUANT TO AN
EXEMPTION THEREFROM.

      April 23, 2009
(Original Warrant Date: February 20, 2009)   Warrant to Purchase
Shares of Common Stock

ENVIRONMENTAL TECTONICS CORPORATION
AMENDED AND RESTATED COMMON STOCK WARRANT
     THIS CERTIFIES THAT, for value received, H.F. Lenfest, or his registered
assigns (each, a “Holder”), is entitled to purchase from Environmental Tectonics
Corporation, a Pennsylvania corporation (the “Company”), at any time or from
time to time during the Exercise Period (as hereinafter defined), the number of
fully paid and nonassessable shares of the Company’s common stock, par value
$0.05 per share (the “Common Stock”), set forth in Section 1 hereof, at the
exercise price set forth in Section 2 hereof, subject to adjustment as provided
herein. This Amended and Restated Common Stock Warrant (this “Warrant”) amends
and restates in its entirety and replaces the Common Stock Warrant issued to the
Holder by the Company on February 20, 2009. This Warrant has been issued
pursuant to, and subject to the terms of, that certain Secured Promissory Note,
dated as of February 20, 2009, issued by the Company to the Holder (the “Note”).
The term “Warrant Shares”, as used herein, refers to the shares of Common Stock
purchasable hereunder. The term “Warrants” means this Warrant and any warrants
issued as a result of the transfer, exchange or replacement of such warrants.
Capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Note.
     This Warrant is subject to the following terms, provisions and conditions:
     1. Number of Shares. During the Exercise Period, the Holder shall be
entitled to purchase 143,885 shares of Common Stock under this Warrant;
provided, however, that if the Shareholder Approval (as hereinafter defined) is
not obtained by the Shareholder Approval Date (as hereinafter defined), the
Holder shall be entitled to purchase 719,424 shares of Common Stock under this
Warrant, unless the Company repays in full all principal, accrued interest and
all other amounts payable under the Note on or before the Shareholder Approval
Date.
     2. Exercise Price. The exercise price of this Warrant (the “Exercise
Price”) shall be a price per share equal to $1.39; provided, however, that if
the Shareholder Approval is not obtained by the Shareholder Approval Date, the
Exercise Price shall be $0.69 per share, unless the Company repays in full all
principal, accrued interest and all other amounts payable under the Note on or
before the Shareholder Approval Date.

 



--------------------------------------------------------------------------------



 



     3. Period of Exercise. This Warrant is exercisable at any time or from time
to time beginning on the date of issuance (the “Issue Date”) and ending at 5:00
p.m., Philadelphia, Pennsylvania time on the seventh (7th) anniversary of the
Issue Date (the “Exercise Period”).
     4. Manner of Exercise; Issuance of Certificates; Payment for Shares.
Subject to the provisions hereof, this Warrant may be exercised by the Holder
hereof, in whole or in part, by the surrender of this Warrant, together with a
completed exercise agreement in the form attached hereto (the “Exercise
Agreement”), to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Holder hereof), and upon payment to
the Company in cash, by certified or official bank check or by wire transfer for
the account of the Company of the Exercise Price for the Warrant Shares
specified in the Exercise Agreement. The Warrant Shares so purchased shall be
deemed to be issued to the Holder hereof or such Holder’s designee, as the
record owner of such shares, as of the close of business on the date on which
this Warrant shall have been surrendered, the completed Exercise Agreement shall
have been delivered and payment shall have been made for such shares as set
forth above. Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder hereof within fifteen (15) business days after this
Warrant shall have been so exercised. The certificates so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or such other name as shall be designated
by such Holder. If this Warrant shall have been exercised only in part, then,
unless this Warrant has expired, the Company shall, at its expense, as soon as
practicable after the date of exercise, deliver to the Holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.
     5. Certain Agreements of the Company. The Company hereby covenants and
agrees as follows:
          (a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
          (b) Reservation of Shares. During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise in full of this Warrant.
          (c) Listing. The Company shall use its reasonable best efforts to
secure the listing of the Warrant Shares upon each securities exchange or
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance upon exercise of this Warrant)
and shall use its reasonable best efforts to maintain, so long as any other
shares of Common Stock shall be so listed, such listing of all Warrant Shares.
          (d) Certain Actions Prohibited. The Company will not, by amendment of
its charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
directly or indirectly, by operation of

2



--------------------------------------------------------------------------------



 



law or otherwise, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder of
this Warrant in order to protect the exercise privilege of the Holder of this
Warrant against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.
          (e) Successors and Assigns. This Warrant will be binding upon any
entity succeeding to the Company or its assets.
     6. Antidilution Provisions. During the Exercise Period, the Exercise Price
and the number of Warrant Shares shall be subject to adjustment from time to
time as provided in this Section 6. In the event that any adjustment of the
Exercise Price as required herein results in a fraction of a cent, such Exercise
Price shall be rounded off to the nearest cent.
          (a) Sale of Securities Below Current Exercise Price. Except as
otherwise provided in Sections 6(b) and 6(d), if at any time the Company shall
issue or, pursuant to the provisions hereof, be deemed to have issued (other
than as set forth in Section 6(a)(vi) hereof) any shares of Common Stock,
Convertible Securities (as hereinafter defined), Rights (as hereinafter defined)
or Related Rights (as hereinafter defined) (collectively, “Securities”) without
consideration or for a consideration per share less than the Exercise Price in
effect immediately prior to the issuance of such Securities, then the Exercise
Price in effect immediately prior to each such issuance shall forthwith be
reduced to a price determined in accordance with the following formula:
EP2 = EP1 * (A + B) ÷ (A + C).
     For purposes of the foregoing formula, the following definitions shall
apply:
                    (a) “EP2” shall mean the Exercise Price for the Common Stock
in effect immediately after such issuance of Securities;
                    (b) “EP1” shall mean the Exercise Price of the Common Stock
in effect immediately prior to such issuance of Securities;
                    (c) “A” shall mean the number of shares of Common Stock
actually outstanding immediately prior to such issuance of Securities (excluding
shares of Common Stock issuable on conversion or exercise of preferred stock,
convertible promissory notes, options, warrants and other options to purchase or
rights to subscribe for such convertible or exchangeable securities);
                    (d) “B” shall mean the number of additional shares of Common
Stock that would have been issued if such Securities had been issued at a price
per share equal to EP1 (determined by dividing the aggregate consideration
received by the Company in respect of such issue by EP1); and
                    (e) “C” shall mean the number of such Securities issued in
such transaction.

3



--------------------------------------------------------------------------------



 



For the purpose of this Section 6(a), the following definitions, procedures and
exceptions shall be applicable:
          (i) Rights. In the case of the issuance of options, warrants or other
rights to purchase or otherwise acquire shares of Common Stock, whether or not
at the time exercisable (collectively, “Rights”), the total number of shares of
Common Stock issuable upon exercise of such Rights shall be deemed to have been
issued at the time such Rights are issued, for a consideration equal to the sum
of the consideration, if any, received by the Company upon the issuance of such
Rights and the minimum purchase or exercise price payable upon the exercise of
such Rights for the Common Stock to be issued upon the exercise thereof; and the
consideration per share shall be determined by dividing (i) the aggregate
consideration so received by and payable to the Company, by (ii) the number of
shares of Common Stock issuable upon exercise of such Rights.
          (ii) Convertible Securities and Related Rights. In the case of the
issuance of any class or series of stock or any bonds, debentures, notes or
other securities or obligations convertible into or exchangeable for Common
Stock, whether or not then convertible or exchangeable (collectively,
“Convertible Securities”), or options, warrants or other rights to purchase or
otherwise acquire Convertible Securities (collectively, “Related Rights”), the
total number of shares of Common Stock issuable upon the conversion or exchange
of such Convertible Securities or exercise of such Related Rights shall be
deemed to have been issued at the time such Convertible Securities or Related
Rights are issued, for a consideration equal to the sum of (A) the
consideration, if any, received by the Company upon issuance of such Convertible
Securities or Related Rights (excluding any cash received on account of accrued
interest or dividends) and (B)(1) in the case of Convertible Securities, the
minimum additional consideration, if any, to be received by the Company upon the
conversion or exchange of such Convertible Securities or (2) in the case of
Related Rights, the sum of (x) the minimum purchase or exercise price payable
upon the exercise of such Related Rights for Convertible Securities and (y) the
minimum additional consideration, if any, to be received by the Company upon the
conversion or exchange of the Convertible Securities issued upon the exercise of
such Related Rights; and the consideration per share shall be determined by
dividing (i) the aggregate consideration so received by and payable to the
Company, by (ii) the number of shares of Common Stock issuable upon conversion
or exchange of such Convertible Securities or exercise of such Related Rights.
          (iii) Changes. On any change in the number of shares of Common Stock
issuable upon the exercise of Rights or Related Rights or upon the conversion or
exchange of Convertible Securities or on any change in the minimum purchase or
exercise price of Rights, Related Rights or Convertible Securities, including,
but not limited to, a change resulting from the anti-dilution provisions of such
Rights, Related Rights or Convertible Securities, the Exercise Price to the
extent in any way affected by such Rights, Related Rights or Convertible
Securities shall forthwith be readjusted to be thereafter the Exercise Price
that would have been obtained had the adjustment which was made upon the
issuance of such Rights, Related Rights or Convertible Securities been made
after giving effect to such change. No further adjustment shall be made in
respect of such change upon the actual issuance of Common Stock or any payment
of

4



--------------------------------------------------------------------------------



 



consideration upon the exercise of such Rights or Related Rights or the
conversion or exchange of such Convertible Securities.
          (iv) Expiration or Cancellation. On the expiration or cancellation of
any such Rights, Related Rights or Convertible Securities, if the Exercise Price
shall have been adjusted upon the issuance thereof, the Exercise Price shall
forthwith be readjusted to such Exercise Price as would have been obtained had
the adjustment made upon the issuance of such Rights, Related Rights or
Convertible Securities been made upon the basis of the issuance of only the
number of shares of Common Stock actually issued upon the exercise of such
Rights or Related Rights or the conversion or exchange of such Convertible
Securities.
          (v) Cash. In the case of the issuance of such Securities for cash, the
amount of consideration received by the Company shall be deemed to be the amount
of cash paid therefor before deducting any reasonable discounts, commissions or
other expenses paid or incurred by the Company for any underwriting or otherwise
in connection with the issuance and sale thereof. In the case of the issuance of
such Securities for consideration other than cash, the amount of consideration
received by the Company shall be determined in good faith by the Company’s Board
of Directors.
          (vi) Exceptions to Adjustment of Exercise Price. No adjustment to the
Exercise Price will be made (i) upon the exercise of any warrants, options or
convertible securities issued and outstanding on the Issue Date in accordance
with the terms of such securities as of such date; (ii) upon exercise of any
stock or options which may hereafter be exercised under any employee benefit
plan of the Company now existing or to be implemented in the future, so long as
the issuance of such stock or options is approved by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose; (iii) upon exercise of the Warrant; (iv) upon the issuance of
securities in connection with any strategic transaction that is approved by the
Board of Directors of the Company, including the Holder if then a director; or
(v) upon the issuance of securities in connection with any financing transaction
with the Holder or any of his affiliates.
          (b) Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.
          (c) Adjustment in Number of Shares. Upon each adjustment of the
Exercise Price pursuant to the provisions of this Section 6, the number of
shares of Common Stock issuable upon exercise of this Warrant shall be adjusted
by multiplying a number equal to

5



--------------------------------------------------------------------------------



 



the Exercise Price in effect immediately prior to such adjustment by the number
of shares of Common Stock issuable upon exercise of this Warrant immediately
prior to such adjustment and dividing the product so obtained by the adjusted
Exercise Price.
          (d) Consolidation, Merger or Sale. In case of any consolidation of the
Company with, or merger of the Company into any other company, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the Holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as the Holder of the Warrant
would have received had the Warrant been exercised immediately prior to such
consolidation, merger or sale or conveyance. In any such case, the Company will
make appropriate provision to insure that the provisions of this Section 6
hereof will thereafter be applicable as nearly as may be in relation to any
shares of stock or securities thereafter deliverable upon the exercise of this
Warrant. The Company will not effect any consolidation, merger or sale or
conveyance unless prior to the consummation thereof, the successor or acquiring
entity (if other than the Company) and, if an entity different from the
successor or acquiring entity, the entity whose capital stock or assets the
holders of the Common Stock of the Company are entitled to receive as a result
of such consolidation, merger or sale or conveyance assumes by written
instrument the obligations of the Company under this Warrant (including under
this Section 6) and the obligations to deliver to the Holder of this Warrant
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to acquire. This Section 6(d) shall apply
to any successive consolidations, mergers, sales or conveyances.
          (e) Distribution of Assets. In case the Company shall declare or make
any distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining stockholders entitled to such
distribution, but prior to the date of distribution, the Holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the Holder had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such distribution.
          (f) Notice of Adjustment. Upon the occurrence of any event which
requires any adjustment of the Exercise Price, then, and in each such case, the
Company shall give notice thereof to the Holder of this Warrant, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease in the number of Warrant Shares purchasable at such price upon
exercise, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Such calculation shall be certified
by the chief financial officer of the Company.
          (g) Minimum Adjustment of Exercise Price. No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
in effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which,

6



--------------------------------------------------------------------------------



 



together with any adjustments so carried forward, shall amount to not less than
1% of such Exercise Price.
          (h) No Fractional Shares. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but the Company shall pay a cash
adjustment in respect of any fractional share which would otherwise be issuable
in an amount equal to the same fraction of the Market Price of a share of Common
Stock on the date of such exercise.
          (i) Other Notices. In case at any time:
          (i) the Company shall declare any dividend upon the Common Stock
payable in shares of stock of any class or make any other distribution
(including dividends or distributions payable in cash out of retained earnings)
to the holders of the Common Stock;
          (ii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all, substantially all or a material portion of its
assets to, another Company or entity; or
          (iii) there shall be a voluntary or involuntary dissolution,
liquidation or winding-up of the Company;
then, in each such case, the Company shall give to the Holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend or distribution or for determining the holders of Common Stock
entitled to vote in respect of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up and (b) in
the case of any such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, notice of the date (or, if not
then known, a reasonable approximation thereof by the Company) when the same
shall take place. Such notice shall also specify the date on which the holders
of Common Stock shall be entitled to receive such dividend, distribution, or
subscription rights or to exchange their Common Stock for stock or other
securities or property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding-up, as the
case may be. Such notice shall be given at least ten (10) business days prior to
the record date or the date on which the Company’s books are closed in respect
thereto. Failure to give any such notice or any defect therein shall not affect
the validity of the proceedings referred to in clauses (i), (ii) and
(iii) above; provided that if notice is not given in accordance with this
Section 6(i), the Company will use its best efforts to insure that the Holder of
this Warrant shall nevertheless receive the same rights and benefits received by
other holders of securities of the Company from the proceedings referred to in
clauses (i), (ii) and (iii) above, unless the Holder of this Warrant chooses not
to receive such rights and benefits.
          (j) Certain Events. If any event occurs of the type contemplated by
the adjustment provisions of this Section 6 but not expressly provided for by
such provisions, the Company will give notice of such event as provided in
Section 6(i) hereof, and the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of

7



--------------------------------------------------------------------------------



 



shares of Common Stock acquirable upon exercise of this Warrant so that the
rights of the Holder shall be neither enhanced nor diminished by such event.
          (k) Certain Definitions.
          (i) “Shareholder Approval” means such time as the Company obtains the
affirmative vote of the shareholders of the Company for a new financing
transaction with the Holder and the restoration in full of the Holder’s voting
rights on his preferred stock and common stock in the Company.
          (ii) “Shareholder Approval Date” means July 2, 2009; provided,
however, that if the SEC provides any comments to the proxy statement that the
Company is filing in connection with the Shareholder Approval, the Shareholder
Approval Date shall mean forty-five (45) days after the SEC comments are
received but in no event shall such date be later than August 13, 2009.
     7. Issue Tax. The issuance of certificates for Warrant Shares upon the
exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof.
     8. No Rights or Liabilities as a Shareholder. This Warrant shall not
entitle the Holder hereof to any voting rights, rights to dividends, or other
rights as a shareholder of the Company. No provision of this Warrant, in the
absence of affirmative action by the Holder hereof to purchase Warrant Shares,
and no mere enumeration herein of the rights or privileges of the Holder hereof,
shall give rise to any liability of such Holder for the Exercise Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.
     9. Transfer, Exchange and Replacement of Warrant.
          (a) Restriction on Transfer. This Warrant and the rights granted to
the Holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company referred to in Section 9(e)
below; provided, however, that any transfer or assignment shall be subject to
the conditions set forth in Section 9(f). Notwithstanding the foregoing, this
Warrant, the shares of Common Stock issuable upon exercise hereof, and the
rights granted hereunder may not be transferred to a competitor of the Company
or any Subsidiary or affiliate of the Company.
          (b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder hereof at the office or
agency of the Company referred to in Section 9(e) below, for new Warrants of
like tenor representing in the aggregate the right to purchase the number of
shares of Common Stock which may be purchased hereunder, each of such new
Warrants to represent the right to purchase such number of shares as shall be
designated by the Holder hereof at the time of such surrender.
          (c) Replacement of Warrant. Upon receipt of evidence of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft, or destruction,

8



--------------------------------------------------------------------------------



 



upon delivery of an indemnity agreement reasonably satisfactory in form and
amount to the Company, or, in the case of any such mutilation, upon surrender
and cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
     (d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant
in connection with any transfer, exchange or replacement as provided in this
Section 9, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Section 9.
     (e) Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
     (f) Exercise or Transfer Without Registration. If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such exercise, transfer, or exchange, that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel to the effect that such exercise, transfer, or exchange may
be made without registration under the Securities Act and under applicable state
securities or blue sky laws; provided however, that no legal opinion shall be
required in connection with a transfer pursuant to Rule 144 under the Securities
Act unless in the opinion of counsel to the Company, such transfer does not
comply with the provisions of Rule 144. Notwithstanding the foregoing, the
initial Holder of this Warrant, by taking and holding the same, represents to
the Company that such Holder is acquiring this Warrant for investment and not
with a present view to the distribution thereof.
     10. Notices. Any notice which is required or provided to be given under
this Warrant shall be deemed to have been sufficiently given and received for
all purposes when delivered by hand, telecopy (if a copy of such confirmed
telecopy transmission shall be contemporaneously sent by first class mail), or
nationally recognized overnight courier, or five days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, to the following addresses:
     If to the Company:
Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention: Chief Financial Officer
Facsimile: (215) 357-4000

9



--------------------------------------------------------------------------------



 



     With a copy to:
Klehr, Harrison, Harvey, Branzburg & Ellers LLP
260 S. Broad Street
Philadelphia, PA 19102
Attention: William Matthews, Esquire
Facsimile: (215) 568-6603
     If to a Holder hereof, at the address shown for such Holder on the books of
the Company; or, with respect to any party hereto, at any other address
designated in writing by such party in accordance with the provisions of this
Section 10.
     11. Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and to be performed in the Commonwealth of
Pennsylvania (without regard to principles of conflict of laws). The Company and
the Holder hereof consent to the jurisdiction of the United States federal
courts and the state courts located in the Commonwealth of Pennsylvania with
respect to any suit or proceeding based on or arising under this Warrant or the
transactions contemplated hereby and agree that all claims in respect of such
suit or proceeding may be determined in such courts. The Company and the Holder
hereof waive the defense of an inconvenient forum to the maintenance of such
suit or proceeding and agree that service of process upon a party mailed by
first class mail shall be deemed in every respect effective service of process
upon the party in any such suit or proceeding. Nothing herein shall affect
either party’s right to serve process in any other manner permitted by law.
     12. Miscellaneous.
          (a) Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.
          (b) Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.

            ENVIRONMENTAL TECTONICS CORPORATION
      By:   /s/ Duane D. Deanes       Name:   Duane D. Deanes       Title:   CFO
   

ACKNOWLEDGED:
 

/s/ H. F. Lenfest    
 
   
H.F. Lenfest
   

 



--------------------------------------------------------------------------------



 



FORM OF EXERCISE AGREEMENT
Dated: ___________ __, 20__

To:    [Company]
[Address]

     The undersigned, pursuant to the provisions set forth in the Warrant
attached hereto, hereby agrees to purchase ____________ shares of Common Stock
covered by such Warrant, and makes payment herewith in full therefor at the
price per share provided by such Warrant in cash, by wire transfer or by
certified or official bank check in the amount of $____________. Please issue a
certificate or certificates for such shares of Common Stock in the name of and
pay any cash for any fractional share to:

                  Name:             

            Signature:          Address:             

  Note:   The above signature should correspond exactly with the name on the
face of the within Warrant.

and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers all
the rights of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock covered thereby set forth hereinbelow, to:

          Name of Assignee   Address   No. of Shares          

, and hereby irrevocably constitutes and appoints
_____________________________________________ as agent and attorney-in-fact to
transfer said Warrant on the books of the within-named Company, with full power
of substitution in the premises.
Dated: ________________ ___, 20 ___
In the presence of:
__________________

            Name:                  Signature:         
Title of Signing Officer or Agent (if any):

            Address:             

  Note:   The above signature should correspond exactly with the name on the
face of the within Warrant.

 